ON MOTION FOR REHEARING
Merrill Lynch has pointed out to this court, with greater emphasis, that there is nothing in the agreed statement of facts to show the date that the assignment from Lee to Damrel was delivered to the Bank. It is argued that the answer of the Bank in this garnishment proceeding shows only that such assignment was in the Bank’s possession at the time the answer was filed, and that no mention is made as to the date it was received, or that it was received before the Bank was served with the writ of garnishment. An examination of the record confirms this contention, for which reason this cause must be reversed. In the interest of justice, this cause is remanded to the trial court for another trial of all issues raised, during the course of which trial the date of delivery to the Bank of such assignment shall be ascertained.
Reversed and remanded.